 In the Matter of TILE PIPE MACHINERY COMPANY, EMPLOYERand P. M.CO. INDEPENDENT UNION, PETITIONERCase No. 8-R-2642.-Decided February 19, 1948Stanley & Smoyer,byMr. Eugene B. Schwartz,of Cleveland, Ohio,andMessrs. E. T. BenninghoffandArthur Giebner,of Cleveland,Ohio, for the Employer.Messrs. C. J. KoubekandWilbur Flack,of Cleveland, Ohio, for thePetitioner.Messrs. Howard TauschandNick Charo,for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cleve-land, Ohio, on June 11, 1947, before John A. Hull, hearing officer. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Pipe Machinery Company, an Ohio corporation, is engagedin the manufacture of gauges, pipe threading machinery, small tools,and dies at Cleveland, Ohio.During the past fiscal year the Em-ployer purchased raw materials exceeding $150,000 in value, morethan 50 percent of which represented shipments from points outsidethe State of Ohio.During the same period the Employer sold prod-ucts valued in excess of $500,000, of which more than 50 percent rep-resented shipments to points outside the State of Ohio.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.TIIE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.76 N. L. R. B., No. 37.247 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists, District 54, herein calledthe Intervenor, is a labor organization claiming to represent employ-ees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of its employees until the Petitioner hasbeen certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in substantial agreement that all production andmaintenance employees, including inspectors and shipping and re-ceiving clerks, but- excluding office clerical employees, uniformedguards, and the nurse, constitute an appropriate unit.'The partiesare in dispute, however, concerning the inclusion of the followingcategories of employees :Shop accountants:The Employer and the Petitioner maintain thatshop accountants should be excluded from the unit, whereas the In-tervenor seeks their inclusion.The Employer has not had shop ac-countants in its employ since December 1946, nor does it expect anyemployees to be engaged in shop accounting or similar work in thefuture.Under these circumstances, we shall not, at this time, makeany determination with respect to this employee category.2Working foremen; the chief inspector:The Employer and the Peti-tioner would include working foremen and the chief inspector in theunit.The Intervenor desires their exclusion.The working foremenand the chief inspector formerly spent almost all their time in super-visory work.At present, the working foremen spend a majority oftheir time in production work.However, the record shows that theworking foremen prepare merit rating sheets which determine whetheror not employees will be given pay increases, and that the chief in-spector and all working foremen have the right effectively to recom-mend the hire, discharge, promotion, discipline, and changes in work-ing conditions of employees in their departments.The working fore-men and the chief inspector are, therefore, supervisors.We shallexclude them from the unit.We find that all production and maintenance employees of theEmployer at its Cleveland, Ohio, plant,including inspectors andaThere are approximately 110 employees in the appropriate unit.2Matter of Curtiss-WrightCorporation,63 N. L.R. B. 207. THE PIPE MACHINERY COMPANY249shipping and receiving clerks, but excluding office clerical employees,uniformedguards,' the nurse, the chiefinspector,working foremenand all other supervisors constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.V.TIDE DETERMINATION OF REPRESENTATIVES°Although an economic strike,' called by the Intervenor, has been ineffect at the Employer's plant since February 17, 1947, it appears thatthe Employer has replaced some of the strikers and that the plant hascontinued to operate.All parties request an immediate election despitethe currency of the strike.They differ only as to the date to be usedin determining eligibility to vote in the election.The Petitionerrequests that the Board use the date of the strike to determine eligibilityto vote, the Intervenor urges the use of the pay-roll immediately be-fore the strike, and the Employer requests the use of the pay rollimmediately preceding the Direction of Election, which is the custo-mary Board eligibility date.Hitherto the Board has permitted both economic strikers and theirreplacements to vote,' irrespective of a striker's right to reinstatement,except that replacements hired after an unconditional application bythe strikers to return have not been eligible to vote.6However, Sec-tion 9 (c) (3) of the Act, as amended, now provides that "Employeeson strike who are not entitled to reinstatement shall not be eligible tovote."Although the above quoted language clearly indicates thatonly those employees who areentitledto reinstatement shall be eligibleto vote, it is apparent that we cannot accurately determine at thisstage of the proceeding which of the striking employees have beenvalidly replaced and which individuals are still entitled to reinstate-ment.To do so will require ascertaining the facts as of the dateselected to test voting eligibility.Board experience in dealing with related eligibility issues has demon-strated the advisability in such circumstances of proceeding with anelection forthwith, of using a current pay roll, and of permittingaffected individuals to cast ballots under challenge with the provisothat their ballots shall not be counted unless the results of the elections Although the record does not indicate whether there are any guards or watchmen inthe agreed unit, such employees, if any, shall be excluded from the unit found appropriate.Matter of C. V. Hill & Company, Inc.,76 N L R. B. 158.4The General Counsel, on January 5, 1948, sustained the Regional Director's dismissalfor lack of merit of Case No. 8-C-2172, in which the Intervenorcharged the Employerwith certain unfair labor practices."Matter of The Rudolph Wurltitzer Company,32 N. L. It. B. 163;Matter of ColumbiaPictures Corporation, et al.,64 N. L. R. B. 490."Matter of Kellburn ManufacturingCompany,45 N. L.R. B. 822. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake it necessary to do so.We think the same technique is indicated-here.In the event that the counting of the challenged ballots wouldaffect the results of the election, the question as to which of these bal-lots shall be opened and counted must await a further investigationconcerning the employment status of the individual strikers and theirreplacements.Accordingly, we shall direct an immediate election,permitting all employees to participate who were employed during thepay-roll period immediately preceding the date of this Direction.Allpersons hired since February 17, 1947, the date of the strike, and allstrikers shall be deemed presumptively ' eligible to vote, subject tochallenge.DIRECTION OF ELECTION sAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Pipe Machinery Company,Cleveland, Ohio, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighth Region, and subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,and to our determination in SectionV, supra,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who were on strike at that time andemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by P. M. Co. Independent Unionor by International Association of Machinists, District 54, for thepurposes of collective bargaining, or by neither.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Direction of Election.7By permitting strikers and their replacements to cast ballots,as we did in theWurlstzercase,supra,we are not to be taken as reiterating the doctrine in that case,upon whichSection 9(c) (3) of the amended Act has had considerable impact.We are merely usingthis technique to lay the basis for ascertaining the active employment status of the strikersand their replacements.Nothing in this Direction should be construed as indicating that the Board has prejudgedin any respect any of the questions which may be drawn into issue by a challenge to theeligibility of certain voters, including such questions as whether (1) a new employee is apermanent replacement, (2) a striking employee has been validly replaced,or (3) anyemployee's position no longer exists by reason of its permanent discontinuance for economicreasonsMatter of LonghornRoofingProducts,Inc,67 N L R.B. 84 ,Matter of GeitichTanning Company,59 N. L. R. B. 1183.8Any participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its-name removed from the ballot.